DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/837,587 filed on 1 October 2021.
Claims 1-11 and 13-20 have been amended. 
Claim 12 has been canceled. 
Claims 1-11 and 13-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph:

Claims 1-11 and 13-20 stand rejected under 35 U.S.C. § 112(a) or as failing to comply with the written description requirement.

Examiner has considered Applicant’s arguments and amendments to the claims which are found to be persuasive. Accordingly, the rejection of the claims under 35 U.S.C. § 112(a), first paragraph, is withdrawn.

B. Claim Rejections - 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph:



Examiner has considered Applicant’s arguments and amendments to the claims which are found to be persuasive. Accordingly, the previous rejection of the claims above under 35 U.S.C. § 112(b), second paragraph, is withdrawn.  New grounds of rejection, however, are provided below for the current listing of amended claims.

C. Claim Rejections - 35 U.S.C. § 101:

Claims 1-11 and 13-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory Subject matter.

Examiner has considered Applicant’s arguments and amendments with respect to claims 1-10 which are found to be persuasive. Accordingly, the rejection of claims 1-10 under 35 U.S.C. § 101 is withdrawn. The rejection of claims 11 and 13-20, however, is maintained.

D. Claim Rejections - 35 U.S.C. § 103(a):

Claims 1-20 stand rejected under 35 U.S.C. § 103(a) as assertedly being unpatentable over U.S. Publication No. 2004/0148090A1 ("Melen"), in view of U.S. Patent No. 10,863,331B2 ("Xu"). 

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of substantially amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a processor configured to identify the information received from the first input device and the second input device, to control the selected information to be displayed on the display in the first vehicle or the second vehicle, to manage a payment state for the selected information, to transfer information for the payment state to the first vehicl

Claim 2 recites “a processor configured to identify the information selected through the input device, to control the selected information to be displayed on the display, to identify the vehicles in the group based on the selected information, to manage a payment state for the selected information, to transfer information for the payment state to a first vehicle in the group, and to allow the first vehicle in the group driving mode to perform a payment approval; and a data storage coupled to the processor, the data storage storing information related to the payment state”.  However, the limitation fails to identify where said processor is situated or based (i.e., on a remote server? In one of the vehicles?) that is able to control the selected information to be displayed on the display of the first or second vehicle in order to manage a payment state for the selected information. The limitation also fails to indicate the conditions under which managing a payment state/performing a payment approval is required to be performed and/or transferred to a particular vehicle. As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. 

Claim 2 further recites “a processor configured to identify the information selected through the input device, to control the selected information to be displayed on the display, to identify the vehicles in the group based on the selected information, to manage a payment state for the selected information, to transfer information for the payment state to a first vehicle in the group,  and to allow the first vehicle in the group driving mode to perform a payment approval”. However, the limitations immediately following the initial phrase “configured to identify the information selected through the input device, to control the selected information to be displayed on the display …”, is suggestive of intended use language inasmuch as the limitation features may be understood to be merely descriptive of the purpose and/or objective that is intended to be accomplished thereafter. The limitation is suggestive of the invention’s intended use and does little to clarify or explain how the limitation is being accomplished. As such, the limitation is indefinite and does not narrow the claim(s) sufficiently and allows the recited steps to be omitted thereby not being positively recited.

Applicant(s) are reminded that as a matter of linguistic precision, optional or conditional elements (e.g. "if," "may," etc.) do not narrow the claims because they can always be omitted.  See also MPEP §2106 II C:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation [Emphasis in original.]”  Appropriate correction is required.

Claim 11 recites “receiving information from a plurality of users, each user in a vehicle that is part of a group of vehicles in a group driving mode; identifying the received information; causing information related to the received information to be displayed on a display in each vehicle in the group of vehicles in the group driving mode; managing a payment state for the received information; transferring information for the payment state to a specific vehicle in the group driving mode, the specific vehicle being one of the vehicles in the group of vehicles; and allowing the specific vehicle to perform a payment approval on behalf of other vehicles in the group of vehicles in the group driving mode”.  However, the limitation fails to identify the means with which said steps are being performed or executed. The limitation also fails to indicate the conditions under which managing a payment state/performing a payment approval is required to be performed and/or transferred to a particular vehicle. As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite.

Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 3-10 and 13-20 are rejected for at least their dependence on the independent claims rejected above. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating performing a transaction (e.g., payment) associated with multiple participants in a group setting in an organized manner, involving steps that are nothing more than merely receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (performing a payment) data and/or information, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of conducting a transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing data/information over a network, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “receiving information from a plurality of users . Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Performing a payment-related transaction associated with multiple participants in an organized manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (approving) data/information in an organized manner falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, and “display”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (approving) data/information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (approving) data/information using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Dependent claims 13-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Additionally, no computer processor device is recited in the claims to carry out the recited functionality of the invention. In this instance, it is not clear whether any of the instructions are in executable form and therefore there is no practical application.

As such, the claims are non-statutory because the body of the claims do not contain any limitations indicating the structure of the device and does not recite any machine or transformation (insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices). 

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11 and 15-20 are rejected under U.S.C. 103(a) as being unpatentable over Burke et al., US 2014/0302774 (“Burke”), in view of Prakash et al., US 9,665,864 (“Prakash”).

Re Claim 1: (Currently Amended) Burke discloses an in-vehicle payment service system comprising: 

a first vehicle that includes a first input device and a display, the first input device configured to receive information selected from a user in the first vehicle, the first vehicle operating in a group driving mode, each vehicle in the group driving mode being associated with one another; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055, 0077]) 

a second vehicle that includes a second input device and a display, the second input device configured to receive information selected from a user in the second vehicle, the second vehicle operating in the group driving mode; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055, 0077])  

a processor configured to identify the information received from the first input device and the second input device, to control the selected information to be displayed on the display in the first vehicle or the second vehicle, (¶¶[0002, 0012-0013, 0030-0031, 0044])  

Burke doesn’t explicitly disclose:

to manage a payment state for the selected information, to transfer information for the payment state to the first vehicl

Prakash, however, makes this teaching in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions. 

Re Claim 2: (Currently Amended) Burke discloses a vehicle comprising: 

a battery; (¶¶[0098, 0104])

an input device configured to receive information selected from a user in a vehicle, the vehicle being one of a plurality of vehicles 

a display; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055, 0077])

a processor configured to identify the information selected through the input device, to control the selected information to be displayed on the display, to identify the vehicles in the group based on the selected information, (Abstract; ¶¶[0010, 0029, 0033, 0054-0055])

Burke doesn’t explicitly disclose:

a processor configured … to manage a payment state for the selected information, to transfer information for the payment state to a first vehicle in the group, and to allow the first vehicle in the group driving mode to perform a payment approval; 

Prakash, however, makes this teaching in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions. 

Burke further discloses:

a data storage coupled to the processor, the data storage storing information related to the payment state.  (¶¶[0059, 0061, 0085, 0132])

Re Claim 3: (Currently Amended) Burke in view of Prakash discloses the vehicle of claim 2. Burke further discloses:

wherein the processor is configured to allow an additional vehicle to be added to the group of vehicles included in the group driving mode vehicle by identifying whether the additional vehicle selects the group driving mode, whether the additional vehicle selects the same destination as the first vehicle, whether the additional vehicle shares the same destination as the first vehicle, or whether the additional vehicle sets the same point of interest (POI) as the first vehicle, based on information for the additional vehicle input through an input device of the additional vehicle.  (¶¶[0039, 0057-0059])

Re Claim 5: (Currently Amended) Burke in view of Prakash discloses the vehicle of claim 4. Burke doesn’t explicitly disclose: 

wherein the processor is configured to allow the first vehicle in the group driving mode to perform a payment for a menu selected by the vehicles other than the first vehicle.  

Prakash, however, makes this teaching in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions.

Re Claim 6: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service system of claim 1. Burke doesn’t explicitly disclose: 

wherein the processor is configured to identify whether the first vehicle selects a group payment mode, to select a vehicle for a group payment based on the group payment mode, and to control the selected vehicle to perform the payment, the selected vehicle being one of the first vehicle or the second vehicle.  

Prakash, however, makes this teaching in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions.

Re Claim 7: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service system of claim 1. Burke further discloses:

wherein the processor is configured to identify whether a payment request occurs from the second vehicle to the first vehicle, wherein the second vehicle is configured to select a license plate number or a vehicle information list for the first vehicle for the payment request.  (¶[0089])

Re Claim 8: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service system of claim 1. Burke doesn’t explicitly disclose:

wherein the processor is configured to identify whether the first and second vehicles are subscribed to an in-vehicle payment service and to allow the display in each vehicle to display a guide pop-up screen, a login screen, or a card registration screen for performing the in-vehicle payment service.  

Prakash, however, makes this teaching in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions.

Re Claim 9: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service system of claim 8, Burke further discloses: 

wherein the processor is configured to allow each vehicle in the group driving mode the first vehicle and the second vehicle to each identify the guide pop-up screen, the login screen, or the card registration screen, which is displayed through the display in the of that vehicle and to register the in-vehicle payment service through the input device of that vehicle.  (¶¶[0099-0101])

Re Claim 10: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service system of claim 1. Burke further discloses:

wherein the processor is configured to allow the display of each vehicle to display a selected menu and payment information for all vehicles in the group driving mode, and wherein the display includes an audio video navigation screen (AVNT).  (¶[0103])

Re Claim 11: (Currently Amended) Burke discloses an in-vehicle payment service method comprising: 

receiving information from a plurality of users, each user in a vehicle that is part of a group of vehicles in a group driving mode; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055])

identifying the received information; (¶[0118])

Prakash doesn’t explicitly disclose:

causing information related to the received information to be displayed on a display in each vehicle in the group of vehicles in the group driving mode; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055])

managing a payment state for the received information; 

transferring information for the payment state to a specific vehicle in the group driving mode, the specific vehicle being one of the vehicles in the group of vehicles; and 

allowing the specific vehicle to perform a payment approval on behalf of other vehicles in the group of vehicles in the group driving mode.  

Prakash, however, makes these teachings in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions.

Re Claim 12: (Canceled)  

Re Claim 15: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service method of claim 11. Burke further discloses: 

receiving information from an additional vehicle that is not in the group of vehicles; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055])

identifying whether the additional vehicle selects the group driving mode, whether the additional vehicle selects the same destination as the specific vehicle, whether the additional vehicle shares the same destination as the specific vehicle, or whether the additional vehicle sets a same point of interest (POI); (¶¶[0039, 0057-0059, 0090])

allowing the additional vehicle to join the group of vehicles in the group driving mod

Re Claim 16: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service method of claim 11. Burke doesn’t explicitly disclose: 

identifying whether the specific vehicle in the group driving mode selects a group payment mode; 

selecting a vehicle for a group payment based on the group payment mode, the selected vehicle being a vehicle in the group of vehicles; and 

controlling the selected vehicle to perform the payment.  

Prakash, however, makes these teachings in a related endeavor (Abstract; FIG. 4; C2 L31-46, L54-67; C3 L1-16; C6 L6-51; C9 L10-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Prakash to the invention of Burke as described above for the motivation of facilitating secure remote payment transactions.

Re Claim 17: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service method of claim 11. Burke further discloses:

identifying whether a payment request occurs from remaining vehicles in the group driving mode to the specific vehicle, the remaining vehicles being vehicles in the group of vehicles other than the specific vehicle; (Abstract; ¶¶[0010, 0029, 0033, 0054-0055])

allowing the remaining vehicles to select a license plate number or a vehicle information list for the specific vehicle for the payment request.  (¶[0089])

Re Claim 18: (Currently Amended) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 8.

Re Claim 19: (Currently Amended) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 9.

Re Claim 20: (Currently Amended) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 10.


Claims 4, 13, 14 are rejected under U.S.C. 103(a) as being unpatentable over Burke et al., US 2014/0302774 (“Burke”), in view of Prakash et al., US 9,665,864 (“Prakash”), as applied to claims 1-3, 5-11 and 15-20 described above, further in view of Melen, US 6,868,333 (“Melen”).

Re Claim 4: (Currently Amended) Burke in view of Prakash discloses the vehicle of claim 2. Burke doesn’t explicitly disclose: 

wherein the processor is configured to allow the first vehicle in the group driving mode to perform a menu selection for vehicles other than the first vehicle. 
 
Melen, however, makes this teaching in a related endeavor (C13 L5-8, L21-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Melen to the invention of Burke as described above for the motivation of facilitating group interaction with other vehicles in a group. 

Re Claim 13: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service method of claim 11. Burke doesn’t explicitly disclose:

wherein controlling the received information includes allowing a first vehicle in the group driving mode to perform a menu selection for vehicles in the group other than the first vehicle.  

Re Claim 14: (Currently Amended) Burke in view of Prakash discloses the in-vehicle payment service method of claim 13. Burke doesn’t explicitly disclose: 

allowing the first vehicle in the group driving mode to perform a payment for a menu selected by the vehicles in the group other than the first vehicle.  

Melen, however, makes this teaching in a related endeavor (C13 L5-8, L21-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Melen to the invention of Burke as described above for the motivation of facilitating group interaction with other vehicles in a group. 
















Conclusion

Claims 1-11 and 13-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692